DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	In response to the Amendment received on 5/16/2022, the examiner has carefully considered the amendments.  The claim rejection under 35 U.S.C. § 112, 2nd paragraph for claims 18-34 have been overcome by the amendment and has hereby been withdrawn for consideration.  

Response to Arguments

Applicant’s arguments, see Remarks/Amendments, filed 5/16/2022, with respect to claims 18-34 have been fully considered and are persuasive.  The rejection of 18-26, and 34 under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Starodubtsev (9,266,826) has been withdrawn.  Starodubtsev fails to expressly teach and/or fairly suggest, in combination or alone, the LED is in combination with at least one electrical element nor that the LED is wired to receive at least 5V DC input from the receptacle connector of the said mobile device once charged after passing through at least one element, allowing the energization of the LED.  Starodubtsev fails to set forth any connection between the LED light and the battery source, the external power supply via said connector, or the motor.  The teachings of the reference set forth battery source and/or external power source via connector is to power the motor.   Thus, the instant claims are distinguished over the closest prior art, to Starodubtsev.   
The rejection of claims 30-32 under 35 U.S.C. 103 as being unpatentable over as applied Starodubtsev in view of Chaplinski et al (EP 3124509) has been withdrawn.  Chaplinski fails to remedy the deficiencies of Starodubtsev.  Chaplinski sets forth cyanoacrylate adhesive compositions are known as usable in 3D printing processes.    


Allowable Subject Matter

Claims 18-34 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance is the instant claimed invention, as written, is distinguished over the closest prior art for the reasons set forth above.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074. The examiner can normally be reached 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        




SMc